BURKE, J.
I dissent. In 1967 the Legislature, with full knowledge that the funds appropriated for Medi-Cal were insufficient to continue all the services to all the beneficiaries to which the program had been extended, adopted certain all-important amendments. In the last of these amendments adopted by chapter 1421 of the Statutes of 1967 (regular session) the Legislature added a new section (§ 14103.7)1 directing that the Administrator, when reducing services in order to maintain the program within the fiscal limits, shall “to the extent feasible, make proportionate reductions in all services, rather than eliminating any service or services entirely. ’ ’
*783The trial court and the majority of this court construe this section in context with the entire maze of statutory provisions to which it was added and arrive at one conclusion. The Administrator, however, viewed the new section 14103.7, as controlling, and to the extent that it presented any conflict with any of the other relevant sections (14105, 14056, 14053 and 14006.5) as superseding those earlier enactments.
The proper test as to which interpretation is correct depends upon the construction to he accorded the phrase in section 14103.7, “to the extent feasible.” Does this vest certain discretion in the Administrator? Is it Ms determination as to what is feasible which controls, or are his functions merely ministerial ?
In administering a program as new, perplexing and complex as this one, I believe the Legislature intended to vest broad powers in the Administrator and that this crucial phrase should be interpreted as vesting him with discretion; furthermore, that his determinations as to what is feasible should be sustained unless shown to be “ arbitrary, capricious, or entirely lacking in evidentiary support. ...” (Brock v. Superior Court, 109 Cal.App.2d 594, 605 [8] [241 P.2d 283].)
The construction of a statute by an agency charged with its administration is entitled to great weight and, although final responsibility for its interpretation rests with the courts, in making such determination the court may not “superimpose its own policy judgment upon the agency in the absence of an arbitrary and capricious decision.” (Pitts v. Perluss (1962) 58 Cal.2d 824, 832 [27 Cal.Rptr. 19, 377 P.2d 83].)
Here the trial court found that the showing of the Administrator with respect to feasibility was not “convincing to the court,” and consequently the amended regulations adopted by him were invalid in that respect. This, I submit, was an erroneous application of the power of review of the acts of the Administrator. The test is not whether the showing as to feasibility is “convincing to the court,” but whether the feasibility decisions of the Administrator:
1. Were arbitrary? Clearly, they were not.
2. Were capricious? No one so contends. On the contrary, the decisions made were painstakingly analyzed by both the experts on the staff and by the Administrator himself.
3. Were entirely lacking in evidentiary support? Although in the light of the evidence submitted reasonable minds could and obviously did differ on whether certain actions were feasible, it cannot be said upon a review of the record that the *784actions taken by the Administrator were entirely lacking in evidentiary support.
Under these circumstances the trial court erred in holding the amended regulations invalid.
The trial court also concluded that the amended regulations by eliminating as physicians’ services certain psychiatric service and eye refractions do not provide for the minimum coverage for public assistance recipients as required by sections 14105, 14056 and 14053, and to that extent they are invalid. It further concluded that since the amended regulations, in effect, do not eliminate the medically indigent from the program to the extent necessary to continue minimum services to the welfare recipients the regulations were also invalid in that respect.
But these conclusions are dependent upon the effect and weight to be given to the new section added by the Legislature as its last pronouncement and referred to above, section 14103.7. Although the various sections are certainly not a model of clarity, the construction placed upon section 14103.7 by the Administrator in relation to the other sections mentioned above is not unreasonable. Had the Legislature intended to prohibit any service to be rendered to those in the medically indigent classes mentioned in section 14006.5, subdivisions (b), (c) and (d), it could have so stated. But it did not. What it did say, in section 14103.7, was directly to the contrary. It mandated the Administrator when reducing services “under this chapter and Chapter 8” (which includes all classes, the welfare recipients and the medically indigent) to make proportionate reductions “in all services, rather than eliminating any service or services entirely.” (Italics added.) Strictly construed, this language clearly admonishes the Administrator to continue services to the extent feasible to all beneficiaries of the program, including all categories ((a), (b), (c) and (d)). Thus, the section does not mandate him to eliminate rendering services to specific classes but to make reductions in .all services (proportionately to the extent feasible).
In fact, neither does section 14006.5, the so-called priorities section, which the majority deem controlling, mandate the Administrator to eliminate all services to the three classes of medically indigent, should the funds prove insufficient to continue minimum standards of medical aid to public assistance recipients. The admonition in the latter section is not to eliminate categories of persons from all services but to reduce *785services in accordance with the priorities. Had the Legislature intended to eliminate entire categories of persons from participation rather than reduce services, it would have been simple to have so stated.
Section 14103.7 directed the Administrator, in curtailing services, to do so by proportionate reduction in all services rather than by eliminating any service or services entirely. But it expressly qualified this admonition by the phrase “to the extent feasible.” In the exercise of his discretion the Administrator found that certain services did not lend themselves to proportionate reductions, such as certain outpatient psychiatric services and eye refractions, and others mentioned in the majority opinion. These determinations appear to be entirely sensible and reasonable and certainly do not fall within the category of being arbitrary or capricious. They therefore should be sustained by the courts. If these regulations do not comport with what the Legislature intended then the remedy may be supplied by appropriate legislative amendment.

 All section references are to the Welfare and Institutions Code.